Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00585-CV

                           IN THE INTEREST OF A.M.T., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01238
                          Honorable Richard Garcia, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s August 21, 2019 final
order in suit affecting the parent-child relationship is AFFIRMED. Because appellants are
indigent, no costs of this appeal are assessed.

       SIGNED December 18, 2019.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice